

 
Consulting Agreement
 
This Consulting Agreement (“Agreement”), dated as of January 6, 2010, is entered
into by and between NorthWestern Corporation d/b/a NorthWestern Energy
(“NorthWestern” or “Company”), a Delaware corporation with its principal place
of business located at 3010 West 69th Street, Sioux Falls, South Dakota, 57108,
and Miggie E. Cramblit (“Cramblit” or “Consultant”), a South Dakota resident.
NorthWestern and Cramblit are collectively referred to herein as the “Parties.”
 
WHEREAS, the Company and Cramblit amicably agree to end Cramblit’s employment;
and
 
WHEREAS, the Company and Cramblit have entered into a Waiver and Release to
settle all issues between the Company in connection with Cramblit’s severance of
her employment relationship with the Company; and
 
WHEREAS, NorthWestern is agreeable to entering into an agreement with Cramblit
for agreed upon consulting services to NorthWestern for the period January 6,
2010, through April 6, 2010, unless terminated by NorthWestern or by Cramblit or
on the date Cramblit has commenced other employment unless extended by mutual
agreement; and
 
WHEREAS, Cramblit desires to provide certain consulting services;
 
NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the Parties hereby agree as follows:
 
1. Engagement.
 
a.  
NorthWestern agrees to engage Cramblit, and Cramblit agrees to provide certain
agreed upon consulting services on behalf of NorthWestern as more fully
described in Exhibit A attached hereto and incorporated herein by reference
(“Consulting Services”). It is the intent of the Parties and it is understood
and agreed that in the performance of such Consulting Services under the terms
of this Agreement and any amendments thereto, Cramblit shall perform such
Consulting Services as an independent contractor with respect to NorthWestern
and not as an employee of NorthWestern, it being specifically agreed that the
relationship is and shall remain that of independent parties to a contractual
relationship as set forth in this Agreement.

 
b.  
The Parties agree that NorthWestern has determined the Consulting Services to be
performed by Cramblit under this Agreement are subject to the conditions set
forth within this Agreement. Cramblit understands and agrees that in performing
such Consulting Services she may not transfer, assign, or subcontract her
obligations under this Agreement without the express written consent of
NorthWestern.

 
 
Consulting
Agreement                                                 Initials  MEC
Page 1 of 8

--------------------------------------------------------------------------------


 
c.  
For the purposes of this Agreement, it is understood and agreed by the Parties
that Cramblit shall perform the Consulting Services from her home address in
Sioux Falls or such other location as Cramblit determines or the Company
requires. Cramblit may be required to travel in performance of the Consulting
Services but only upon request of NorthWestern, with reasonable notice.  If
Cramblit is required to travel outside Sioux Falls, South Dakota, in the
performance of this Agreement, NorthWestern will reimburse Cramblit for her
reasonable travel expenses upon receipt of documentation from Cramblit, as
provided in Paragraph 8 of this Agreement.

 
d.  
NorthWestern is not responsible for payroll withholdings and shall not withhold
FICA or taxes of any kind from any payments that it owes Cramblit.

 
e.  
Cramblit agrees that neither Cramblit nor her employees or employees of a
business entity for which Cramblit serves as an employee, partner, or other type
of owner, if any, shall be entitled to receive any benefits that employees of
NorthWestern are entitled to receive. Further, Cramblit agrees that she is not
eligible to receive and is not covered by NorthWestern workers’ compensation,
unemployment compensation, health insurance, life insurance, paid time off, paid
holidays, incentive compensation, pension, profit sharing, or any other similar
employee benefit.

 
f.  
Cramblit shall be solely responsible for paying her employees, if any, and shall
be solely responsible for paying any and all taxes, FICA, workers’ compensation,
unemployment compensation, health insurance, life insurance, paid time off, paid
holidays, pension, profit sharing, or other similar benefits for Cramblit and
her employees, servants, and agents, if any. Cramblit shall also be responsible
for likewise paying any employees of a business entity for whom Cramblit serves
as an employee, partner, or other type of owner as well as any third-party
entities or individuals with whom she may contract. Cramblit will indemnify and
hold harmless NorthWestern from any and all loss or liability, including
attorney fees, arising from her failure to make any of these payments or
withholdings or to provide these benefits, if any.

 
g.  
If the Internal Revenue Service or any other governmental agency should question
or challenge Cramblit’s independent consulting status, Cramblit and NorthWestern
shall have the right to participate in any discussion or negotiation occurring
with any agency or agencies, regardless of with whom or by whom these
discussions or negotiations are initiated.

 
2. Work. Cramblit shall perform the work as more particularly described in
Exhibit A.
 
a.  
Cramblit agrees to comply with all applicable laws, codes, and regulations and
other instructions, standards of conduct, policies, and procedures established
and/or promulgated by NorthWestern, orally or in written or electronic form,
which may be amended from time to time.

 
 
Consulting
Agreement                                                Initials  MEC
Page 2 of 8

--------------------------------------------------------------------------------


 
b.  
Cramblit shall only report to Northwestern’s Chief Executive Officer or the
designee of the Chief Executive Officer.

 
c.  
Cramblit shall have access to only the following NorthWestern property: Company
email system, computer equipment, BlackBerry or other PDA, mobile phone,
corporate jet, and other resources mutually agreed upon for business
purposes.  Cramblit may access the PLI training during the effective term of
this Consulting Agreement.

 
3. Compensation. Cramblit shall be paid $23,750 (Twenty Three Thousand Seven
Hundred Fifty Dollars) within the first five working days after acceptance of
this Agreement by both parties and thereafter the same amount to be paid within
the first 5 (five) days after February 6, 2010 and the first 5 (five) days after
March 6, 2010.  These monthly payments will be made only so long as Cramblit has
not commenced employment from another party. Once Cramblit has commenced
employment from another party, this Agreement shall terminate, any payments
hereunder shall cease, and Cramblit will have no right to further payment
hereunder. A Form 1099 shall be issued in the following year for all payments
made. No deductions will be made from these payments, and Cramblit agrees that
she will be responsible for any and all tax obligations resulting from her
compensation under this Agreement.  All payments to Cramblit shall be made by
direct deposit, and Cramblit shall cooperate with NorthWestern in providing any
information or documents necessary to secure such direct deposit.
 
4. Intellectual Property. Cramblit shall make no use of NorthWestern’s
trademarks, trade names, service marks, copyrights, or other intellectual
property of NorthWestern’s and will not engage in any program or activity that
makes use of or contains any reference to NorthWestern or its trademarks, trade
names, service marks, or copyrights except with written consent of NorthWestern,
expressed in a duly executed license agreement or otherwise. By executing this
Agreement, NorthWestern hereby grants Cramblit its written consent to refer to
NorthWestern in discussions and through forms, correspondence, or other
documentation provided and/or approved by NorthWestern.  Consistent with the
provisions of this Agreement, Cramblit may refer to herself as a consultant of
NorthWestern, as appropriate.  Cramblit shall report to NorthWestern all
violations of NorthWestern’s intellectual property and other proprietary rights
and other works immediately upon discovery of such violations by Cramblit.
 
5. Covenants of Cramblit. Cramblit covenants as follows:
 
a.  
Cramblit shall exercise reasonable efforts to not at any time, during or after
the term of this Agreement, directly or indirectly, divulge or otherwise
disclose to anyone other than an employee of NorthWestern the procedures and
policies of NorthWestern, or other information which is confidential or
proprietary to NorthWestern, unless NorthWestern gives its prior written consent
to such disclosure.  NorthWestern will not unreasonably withhold such
consent.  This Agreement does not preclude Cramblit from making statements that
are required by legal process, applicable law, or a regulatory agency with
jurisdiction over her.

 
 
Consulting
Agreement                                                Initials  MEC
Page 3 of 8

--------------------------------------------------------------------------------


 
b.  
All books, records, notes, reports, copies, advertising, contracts, documents,
and other information or writings relating to NorthWestern’s business or its
customers, employees, contractors, or agents, whether prepared by Cramblit or
otherwise coming into the possession of Cramblit, are and shall remain the
exclusive property of NorthWestern and shall be returned to NorthWestern upon
termination of this Agreement or upon demand. No copies shall be retained by
Cramblit. Cramblit further agrees that upon the completion of this Agreement,
she shall return to NorthWestern, within 7 (seven) days, any and all property of
NorthWestern, including, but not limited to, any and all computers, computer
equipment, BlackBerry or other PDA, or mobile phone, and security-related
equipment such as keys or key cards.

 
c.  
Cramblit agrees that she will not make any disparaging remarks to any third
parties concerning the Company or its board members, officers, and employees.
Cramblit further agrees that she will not disparage NorthWestern’s business
capabilities, products, or plans to any customer, potential customer, vendor,
suppler, contractor, or subcontractor of NorthWestern so as to affect adversely
the goodwill or business of NorthWestern.

 
d.  
Cramblit acknowledges that each of the foregoing matters is important and
material to the business and success of NorthWestern and agrees that any breach
of this Paragraph 5 is a material breach of this Agreement, from which Cramblit
may be enjoined and for which Cramblit shall be liable to NorthWestern for
appropriate compensatory damages which arise from the breach, together with
interest and costs. In no event shall Cramblit be liable for any amounts, the
sum of which exceed the sum of payments made to Cramblit under this Agreement.

 
6. Non-Exclusive Agreement. The work performed for NorthWestern under this
Agreement is not intended to be exclusive. Cramblit shall be free to undertake
additional consulting activities for another party provided that such activities
do not interfere with the timely execution of the work set forth in this
Agreement. Cramblit agrees to request the consent of NorthWestern for any
consulting activities with any entity in order to ensure that a material
conflict does not exist. To the extent such conflict involves the provision of
non-legal services, NorthWestern shall not unreasonably withhold such consent.
 
7. Indemnification. To the maximum extent permitted by law, Cramblit shall
defend, indemnify, and hold harmless NorthWestern and its related and affiliated
companies and all divestitures, directors, officers, and employees, and hold
them from all obligations, costs, fees, losses, liabilities, claims, judgments,
actions, damages, and expenses suffered, incurred, or sustained by NorthWestern,
its related and affiliated companies, and all their respective directors,
officers, and employees which, in connection with this Agreement, arise out of
or are related to (a) Cramblit’s intentional wrongdoing, intentional breach of
duty, fraud, and/or intentional violation of any applicable laws, rules, and
regulations of federal or state governmental and regulatory agencies; (b) any
activity by Cramblit outside the scope of this Agreement; or (c) claims for
benefits, compensation, damages, or other amounts by any individual employed or
retained by Cramblit. Nothing about this provision shall in any way diminish or
restrict any rights or claims Cramblit may have for indemnification, including
any under the Indemnification Agreement dated November 16, 2009, between the
Parties, the Waiver and Release, or under any other agreement, statute, or
common law theory.
 
 
Consulting
Agreement                                                Initials  MEC
Page 4 of 8

--------------------------------------------------------------------------------


 
8. Expenses. Cramblit shall be reimbursed by NorthWestern for reasonable and
verifiable expenses within 30 (thirty) days of presentation.
 
9. Term and Termination. This Agreement is effective as of January 6, 2010, and
shall continue in effect through April 6, 2010. NorthWestern may terminate this
Agreement for cause upon written notice to Cramblit or for its convenience.
Cause shall be defined as the failure of Cramblit to cure after being provided
written notification of a breach of the terms of this Agreement, failure to
fulfill the duties and conditions of this Agreement, violation of the Company’s
Code of Business Conduct and Ethics, or a violation of any of the laws and
regulations applicable to the work within this Agreement. If NorthWestern
terminates for cause, no payments will be due Cramblit under this Agreement. In
the event NorthWestern elects to terminate this Agreement for convenience,
NorthWestern shall pay Cramblit a termination fee equal to $ 71,250.00 (Seventy
One Thousand Two Hundred Fifty Dollars), less the cumulative amount of
consulting fees paid to Cramblit prior to the termination date. In the event
that Cramblit secures other employment, Cramblit agrees to use her best efforts
to negotiate terms that would allow her to fulfill the terms of this Agreement.
All such notices shall be delivered via email, facsimile, or US mail to
NorthWestern’s Chief Executive Officer or to one of NorthWestern’s internal
legal counsel at the address indicated herein or to such other place as
designated in writing by the Parties.  All such notices to Cramblit shall be
delivered via email, facsimile, or US mail to Cramblit at the address indicated
herein.
 
10. Assignment. Cramblit may not assign her rights or delegate her duties under
this Agreement without the prior written consent of NorthWestern. NorthWestern’s
rights and obligations under this Agreement may not be assigned or delegated
without the prior written consent of Cramblit.
 
11. Waiver. Waiver by NorthWestern of any breach by Cramblit shall not operate
or be construed as a waiver of any subsequent breach by Cramblit.
 
12. Law, Jurisdiction, and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of South Dakota, without
reference to conflict of laws principles thereof. The Parties hereby irrevocably
and unconditionally submit to the jurisdiction of any South Dakota state court
or any federal court sitting in South Dakota and any appellate court from any
such court, in any suit, action, or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment resulting from
any such suit, action, or proceeding. Each party irrevocably and unconditionally
agrees that all claims in respect of any such suit, action, or proceeding may be
heard and determined in such South Dakota state court or, to the extent
permitted by law, by removal or otherwise, in such federal court.
 
 
Consulting
Agreement                                                Initials  MEC
Page 5 of 8

--------------------------------------------------------------------------------


 
13. Arbitration of Disputes. Notwithstanding the parties’ consent to the
jurisdiction of the courts of South Dakota, NorthWestern and Cramblit agree to
resolve any claims they may have with each other through final and binding
arbitration in accordance with the then current arbitration rules and procedures
for disputes governing arbitrations administered by the Judicial Arbitration and
Mediation Service (JAMS); however, it need not be administered by JAMS.  Either
party may commence arbitration by providing to the other party a written request
for arbitration, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with one another in selecting an
arbitrator to preside over the arbitration and in scheduling the
arbitration.  The Parties agree that any such arbitration shall take place
within the state of South Dakota.
 
14. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the consulting arrangement between the Parties
hereof and supersedes any other agreement relating to any consulting
arrangement. It specifically does not supersede and has no effect on the Waiver
and Release between the Parties, any of Cramblit’s rights to severance benefits
under that agreement, or the Indemnification Agreement between the Parties dated
November 16, 2009. This Agreement may be modified or amended only by an
instrument in writing signed by both parties hereof.
 
15. Captions. The captions stated herein are for convenience only and are not
intended to alter any of the provisions of this Agreement.
 
16. Severability Provisions. In the event any one or more of the provisions
contained in this Agreement shall for any reason be held to be unenforceable in
any respect under the law of any state or of the United States, such
nonenforceability shall not affect any other provision of this Agreement, and
this Agreement shall then be construed as if such unenforceable provision or
provisions had never been contained herein.
 
17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same agreement.
 
 
Consulting
Agreement                                                Initials  MEC
Page 6 of 8

--------------------------------------------------------------------------------


 

 
Miggie E. Cramblit
 
 
/s/ Miggie E. Cramblit                                                      
Miggie E. Cramblit
901 West Golden Eagle
Sioux Falls, SD 57108
 
 
 
Date:  January 5, 2010
 NorthWestern Corporation d/b/a  NorthWestern Energy
 
/s/Bobbi L. Schroeppel                                                      
By:  Bobbi L. Schroeppel
Its:  VP – Customer Care, Comm., HR
3010 West 69th Street
Sioux Falls, SD 57108
Facsimile: (605) 978-2910
 
Date:  January 8, 2010



 
 
Consulting
Agreement                                                Initials  MEC
Page 7 of 8

--------------------------------------------------------------------------------


 


 
Exhibit A
 
All requests for service by Cramblit from NorthWestern will be communicated from
NorthWestern’s Chief Executive Officer. Services will be limited to the
following:
 
¨  
Operational processes related to incidents;

 
¨  
Participation in preparation of 2009 10K;

 
¨  
Participation in preparation of 2009 proxy;

 
¨  
Transitional matters.



 
 
Consulting
Agreement                                                Initials  MEC
Page 8 of 8

--------------------------------------------------------------------------------


 